Name: 2006/682/EC: Decision of the Council and of the Representatives of the Member States of the European Union meeting within the Council of 9 June 2006 on the signature and provisional application of the Multilateral Agreement between the European Community and its Member States, the Republic of Albania, Bosnia and Herzegovina, the Republic of Bulgaria, the Republic of Croatia, the former Yugoslav Republic of Macedonia, the Republic of Iceland, the Republic of Montenegro, the Kingdom of Norway, Romania, the Republic of Serbia and the United Nations Interim Administration Mission in Kosovo on the Establishment of a European Common Aviation Area (ECAA)
 Type: Decision
 Subject Matter: international law;  international affairs;  Europe;  air and space transport;  cooperation policy;  European construction
 Date Published: 2006-10-16

 16.10.2006 EN Official Journal of the European Union L 285/1 DECISION OF THE COUNCIL AND OF THE REPRESENTATIVES OF THE MEMBER STATES OF THE EUROPEAN UNION MEETING WITHIN THE COUNCIL of 9 June 2006 on the signature and provisional application of the Multilateral Agreement between the European Community and its Member States, the Republic of Albania, Bosnia and Herzegovina, the Republic of Bulgaria, the Republic of Croatia, the former Yugoslav Republic of Macedonia, the Republic of Iceland, the Republic of Montenegro, the Kingdom of Norway, Romania, the Republic of Serbia and the United Nations Interim Administration Mission in Kosovo on the Establishment of a European Common Aviation Area (ECAA) (2006/682/EC) THE COUNCIL OF THE EUROPEAN UNION AND THE REPRESENTATIVES OF THE MEMBER STATES OF THE EUROPEAN UNION MEETING WITHIN THE COUNCIL, Having regard to the Treaty establishing the European Community, and in particular Article 80(2), in conjunction with the first sentence of the first subparagraph of Article 300(2) and Article 300(4) thereof, Having regard to the proposal from the Commission, Whereas: (1) The Council has authorised the Commission to open negotiations with certain European third countries to establish a European Common Aviation Area (ECAA). (2) The Commission has negotiated on behalf of the Community and its Member States a Multilateral Agreement with Albania, Bosnia and Herzegovina, Bulgaria, Croatia, the former Yugoslav Republic of Macedonia, Iceland, Montenegro, Norway, Romania, Serbia and the United Nations Interim Administration Mission in Kosovo on the establishment of a European Common Aviation Area in accordance with the Council Decision authorising the Commission to open the negotiations. (3) Subject to its possible conclusion at a later date, the Agreement negotiated by the Commission should be signed and applied provisionally, HAVE DECIDED AS FOLLOWS: Article 1 1. The signing of the Multilateral Agreement between the European Community and its Member States, the Republic of Albania, Bosnia and Herzegovina, the Republic of Bulgaria, the Republic of Croatia, the former Yugoslav Republic of Macedonia, the Republic of Iceland, the Republic of Montenegro, the Kingdom of Norway, Romania, the Republic of Serbia and the United Nations Interim Administration Mission in Kosovo on the Establishment of a European Common Aviation Area (ECAA), hereinafter the Agreement, is hereby approved on behalf of the Community, subject to a Council Decision concerning the conclusion of the Agreement. 2. The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Community, subject to its conclusion. 3. Pending its entry into force, the Agreement shall be applied in accordance with Article 29(3) thereof. The President of the Council is hereby authorised to make the notification referred to in that provision on behalf of the Community and its Member States. 4. The text of the Agreement is attached to this Decision. Article 2 1. The Community and the Member States shall be represented in the Joint Committee set up under Article 18 of the Agreement. 2. The position to be taken by the Community and its Member States as regards decisions of the Joint Committee under Article 17 of the Agreement, which simply extend acts of Community legislation by including them into Annex I to the Agreement, subject to any technical adjustments needed, shall be adopted by the Commission. 3. For other Joint Committee decisions concerning matters that fall within Community competence, the position of the Community and its Member States shall be adopted by the Council, acting by qualified majority, on a proposal from the Commission. 4. For other Joint Committee decisions concerning matters which fall within Member States' competence, the position to be presented shall be adopted by the Council, acting by unanimity, on a proposal from the Commission or from Member States. 5. The position of the Community and the Member States in the Joint Committee shall be presented by the Commission, except in areas that fall exclusively within Member States' competence in which case it shall be presented by the Presidency of the Council or, if the Council so decides, by the Commission. Done at Luxembourg, 9 June 2006. For the Council The President H. GORBACH